Citation Nr: 0806047	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-22 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Service connection for hairy cell leukemia (HCL) as a 
result of exposure to herbicides. 

2.  Entitlement to service connection for pneumonia.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran had active service from November 1968 to August 
1970.  His awards and decorations include the Army 
Commendation Medal received in conjunction with service in 
Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a August 2004 rating decision of the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, denied the veteran's 
claims for entitlement to service connection for leukemia, 
claimed as due to Agent Orange exposure; entitlement to 
service connection for psoriasis and for service connection 
for pneumonia.  

The veteran submitted a notice of disagreement (NOD) with the 
denials of service connection for pneumonia and psoriasis in 
October 2004.  In February 2005, the veteran submitted a NOD 
with the denial of service connection for leukemia.  The RO 
issued a statement of the case (SOC) regarding these three 
issues in June 2005.

In his July 2005 VA Form 9, the veteran appealed the issues 
of leukemia and pneumonia and stated that he disagreed with 
the September 2004 rating decision regarding entitlement to 
service connection for emphysema.  The veteran did not appeal 
the issue of entitlement to service connection for psoriasis 
and it is therefore no longer in appellate status.

In an October 2006 rating decision, the St. Petersburg, 
Florida RO denied the veteran's claim to service connection 
for emphysema due to smoking.  In December 2007 the Newark, 
New Jersey RO issued an SOC regarding this issue.  The 
veteran has yet to appeal this decision and it is therefore 
not yet before the Board.

The issue of entitlement to service connection for HCL as a 
result of exposure to herbicides is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

While the veteran had in service complaints of a cough; there 
is no competent evidence that the veteran currently has a 
pneumonia condition.


CONCLUSION OF LAW

Pneumonia was not incurred in or aggravated by military 
service and may not be presumed to be of service onset.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter issued in April 2004 the RO notified the veteran 
of the evidence needed to substantiate his claim for service 
connection.  The letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

With respect to the fourth element, the February 2005 VCAA 
letter contained a notation that the veteran should tell VA 
about any additional evidence or information.  This statement 
served to advise the veteran to submit any evidence in his 
possession pertinent to the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court)has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran has substantiated his status as a veteran and the 
second and third elements of Dingess notice are satisfied by 
the April 2004 letter.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date until a December 2007 
supplemental statement of the case.  VCAA notice cannot be 
provided in a post decisional document such as a supplemental 
statement of the case.  Pelegrini II.  Since the claim is 
being denied, no rating is being given and no effective date 
is being set.  He is not prejudiced by the inadequate notice 
on these elements.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II.  

Thus, all required notice was given.

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran reported missing records from the Dwight 
Eisenhower Medical Center for the period of his service at 
Fort Gordon, Georgia.  Destruction of service medical records 
does not create a heightened benefit of the doubt, but only a 
heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its 
decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  The instance case 
turns on the absence of a current disability.  The veteran 
has reported that the missing records pertain to treatment in 
service for pneumonia.  Existing service treatment records 
for the period following the reported hospitalization show no 
respiratory symptomatology and a normal separation 
examination.  Records of treatment for an acute respiratory 
disease in service could not substantiate that there is 
current pneumonia or its residuals.  Further efforts to 
search alternate sources of records are therefore not 
warranted.  38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA not 
required to provide assistance where there is not reasonable 
possibility that such assistance would aid in substantiating 
the claim).

The veteran underwent a VA examination in April 2004. 
  
The facts relevant to the veteran's claim have thus been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").
 
For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's September 1968 enlistment examination was 
negative for findings referable to pneumonia.  An undated 
treatment record shows that the veteran presented with 
complaints of a sore throat and a cough.  The diagnosis was 
"ARD" (acute respiratory disease).  In December 1968 the 
veteran was to be admitted with complaints of chills, a sore 
throat and a cough.  "ARD: was again noted.  The remainder 
of the service treatment records show no findings referable 
to pneumonia.  On examination for separation from service in 
August 1970, no pertinent abnormality was noted.

In September 1997 the veteran presented to Dr. Lance Sterman 
with complaints of a fever that he had for the past 2 weeks.  
The diagnosis was pneumonia.

The veteran's claim for service connection was received in 
February 2004.

In April 2004 the veteran underwent a VA examination.  The 
examiner noted that the veteran had pneumonia a couple of 
times between 1987 and 2002.  He was evaluated by pulmonary 
in January 2003 at which time he had no fever, chills, or 
sweats.  The diagnosis was a history of recurrent pneumonia.  
A chest X-ray was ordered after the veteran's chemotherapy 
and the veteran had no further recurrence of pneumonia and no 
pneumonia at the present time as the chest X-ray was 
negative.

Analysis

The evidence shows the veteran had complaints of chills, a 
sore throat and a cough while in service in December 1994.  
The element of an in-service injury is therefore satisfied. 

However, the April 2004 VA examination revealed that the 
veteran had no further recurrence of pneumonia and no 
pneumonia at the present time as the chest X-ray was 
negative.

In order to establish service connection, a claimant must 
have a current disability.  Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  To constitute a current disability, there 
must be evidence of the claimed condition at the time of the 
claim for benefits, as opposed to some time in the distant 
past.  Gilpin v. Brown, Id. The veteran claimed entitlement 
to service connection in February 2004, and there was no 
evidence of a current disability at that time, nor has there 
been evidence of a current disability since that time.

The veteran has reported that he was hospitalized for four or 
five days for treatment of pneumonia in service.  He has 
reported no subsequent symptomatology of, or treatment for, 
pneumonia for decades after service.  He has also not 
reported such symptomatology since submitting his claim for 
compensation.

In the absence of a current disability, service connection 
cannot be established under any possible theory of 
entitlement.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because there is no evidence of a 
current disability, and the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for pneumonia is denied.


REMAND

The veteran claims that he is entitled to service connection 
on a presumptive basis as he states that his diagnosed HCL is 
a chronic lymphocytic leukemia (CLL), a disease, which is 
presumptively service connected in veterans with in-service 
herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309(e).

While HCL is not noted on the list of presumptive diseases 
under 38 C.F.R. § 3.309(e), the veteran submitted internet 
articles that suggest that HCL and CLL may be related 
disorders.

The veteran underwent a VA examination in April 2004.  The 
diagnosis was HCL.  However, the examiner did not give an 
opinion as to whether the leukemia was related to service or 
whether HCL is a CLL.  Therefore, an opinion is needed to 
determine if HCL is a chronic lymphocytic leukemia which 
would entitle him to presumptive service connection under 38 
C.F.R. § 3.309(e).  

Accordingly, the case is REMANDED for the following action:

1.   The examiner who conducted the April 
2004 VA examination should review the 
claims folder including the internet 
articles submitted by the veteran.  The 
examiner should also provide an opinion 
as to: 1) the relationship, if any, 
between the veteran's HCL and chronic 
lymphocytic leukemia? 2)  Whether it is 
as likely as not (50 percent probability 
or more) that the veteran's HCL is a 
result of exposure to chemicals or other 
injury or disease during active service? 
The reasons for all opinions should be 
included.

If the examiner who conducted the April 
2004 examination is not available, then 
the claims folder should be forwarded to 
another VA physician in order to obtain 
the necessary opinions. 

2.  Then re-adjudicate the claim.  If the 
claim remains denied, issue a 
supplemental statement of the case before 
returning it to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


